department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend taxpayer a b annuity b financial_institution c banko roth_ira e amount dear this is in response to a letter dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code as applicable to an annuity described in code sec_403 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of b annuity b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 and made applicable to her situation pursuant to code sec_403 was due to a mistake by bank d taxpayer a further represents that amount has not been used for any other purpose in taxpayer a was concerned with the financial stability of taxpayer a maintained b annuity b a qualified retirement annuity with financial_institution c financial_institution c and decided to terminate the b annuity and rollover the proceeds to into an ira with bank d on date taxpayer a met with a representative of bank d and with the assistance of the representative completed a rollover transfer out form for financial_institution c the form clearly indicated taxpayer a's intention to rollover the proceeds into a traditional_ira with bank d on date financial_institution c transferred amount to bank d and on october the representative established a five year ira cd however instead of placing the amount into a traditional_ira established by taxpayer a the representative linked amount to taxpayer a's existing roth_ira e the mistake was discovered in when the cd was maturing and the representative was assisting taxpayer a with another matter the request for relief is accompanied by an affidavit from the representative of bank d acknowledging the mistake based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_403 of the code provides that the rules of sec_402 through shall apply for the purposes of sec_403 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed ' and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by a mistake by bank d which resulted in amount being deposited into a roth-ira account rather than a traditional_ira therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount 1will be considered a rollover_contribution for purposes of sec_402 and sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto we note that any earnings associated with amount that accumulated in roth_ira e since must be removed from roth_ira e this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely j lt c c carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
